On September 28, 1933, claimant was wheeling bricks on a plank which broke, and he was injured. The only point raised was that of wage rate. Claimant’s compensation was fixed upon the basis of the pay of another in a similar employment. When injured claimant was a bricklayer’s helper, earning one dollar an hour. At other times during the preceding year he had worked at a somewhat different labor receiving thirty-two dollars a week. The payroll used as a basis was that of a man whose weekly wages ranged from fifteen dollars to forty dollars, working about two-thirds of the time or a total of 1,658 hours during the year preceding, instead of 2,496 hours, eight hours a day for 312 days. The claimant had worked about two-thirds of the preceding year. All of the exhibits showing time worked, including the one on which the wage rate was based, appear from the record to be the carriers exhibits. Thus the carrier itself offered the evidence that furnished the basis for the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.